• The opinion of Justice Stover, referred :to in the opinion, is as follows: ' .
Stover, J.
The attempted levy upon the debt due from the insurance company was ineffectual to .create a lien upon the debt by virtue of the attachment, the creditor (the insurance company) and the debtor being nonresident, and the debt not payable within the jurisdiction. Douglass v. Insurance Co., 138 N. Y. 209. The assignee is entitled to have the attempted levy set aside in order to relieve his property from the cloud and embarrassment created by it. . Plimpton v. Bigelow, 93 N. Y. 592.
Per Curiam.
For the reasons assigned by Justice Stover, the Special Term justice was right in vacating the levies under the warrant of attachment granted herein, and this order must be affirmed, with costs.
Present: Fitzsimons and O’Dwyer, JJ.
Order affirmed, with costs.